Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 24 July 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia July 24. 1791.

I had always intended to endeavor to engage with some miller of capital here to erect my mill on such plan as he should chuse and then rent it to him for a term of years. Your letter informing me that Mr. Divers and others were proposing to take Mr. Henderson’s mill, but that they had not been able to agree, induces me to suppose it possible they might be willing to take mine. I should propose to make the necessary stoppages in the river and to build the millhouse on such plan as the tenant should chuse, and for this I should ask 10. per cent per annum on account of the risk and decay to which they would be exposed. I should finish the canal and ask 5. per cent on the cost of that, to which I should add a reasonable interest on the value of the position, water fall &c. they to erect their own running gear and of course to pay no rent on them. I should be willing to rent for such term as their running gear might be supposed to last, or for double that term if they should prefer it. If you should have an opportunity of sounding Mr. Divers on this subject I will be obliged to you: and if he is disposed to the contract it shall be concluded when I come to Virginia. Tho’ I believe it would be better for the neighborhood that there should be two rival mills, yet I suppose the Miller would rather be without rivality.
I inclose letters for Mr. P. Marks and Mr. de Rieux, which be so good as to have safely delivered, and be assured of the sincere attachment of Dr. Sir Your’s affectionately,

Th: Jefferson

